DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 07/13/2021 is acknowledged. Claims 9-13 are withdrawn as being drawn to a nonelected Group of Invention. 

Status of Claims
	Claims 1-13 were previously pending in the application, with claims 14-15 having been previously canceled. 
	Claims 9-13 are withdrawn as being drawn to a nonelected Group of Invention. 
	Claims 1-8 are under examination. 

Claim Objections
	Claim 1 is objected to for reciting “to generate a second, greater, quantity of ultrasound image data in respect of the anatomical region.” Based on this claim language, there are many different possible interpretations for what Applicant implied to mean by the term “greater.” Based on the specification, Examiner is interpreting the term “greater” to be with respect to the resolution of the image data. Examiner nonetheless respectfully suggests amending the claim language to clarify what aspect of the second quantity of ultrasound image data is required by the claim to be “greater.” 
	Claim 8 is objected to because of its dependence on claim 1, specifically, the multitude of ways in which the dependency of this claim can be interpreted. In one interpretation, claim 8 may be 
	To alleviate any possible ambiguity, claim 8 is being objected to. Examiner respectfully suggests taking one of the following two options to prevent any possible ambiguity of the dependencies of these claims: 
Amend claim 8 to include the entirety of the subject matter of method claim 1, thus making claim 8 an independent claim
Amend claim 8 to remove the dependency to claim 1 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that use the word “means,” and are thus being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) are: "computer program code means which is adapted, when said computer program is run on a computer, to implement the method" in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 8 is directed to a computer program. A computer program covers both non-transitory and transitory propagating signals per se, and does not appear to be a process, 
Examiner respectfully recommends amending the claim language to recite a “tangible, non-transitory computer readable medium” as opposed to a “computer program.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Jago et al. (WO 2014/080319 A1, hereinafter "Jago") in view of Packer et al. (WO 2001/020552 A1, hereinafter "Packer").

On the PTO-892 Notice of References Cited form, Jago is cited under the inventor name “PUMPHREY LISA KAY.” While Pumphrey is in fact a co-inventor of the invention, Jago is the first named inventor and thus, Examiner is using the name “Jago” when referring to this document. 
Similarly, on the PTO-892 Notice of References Cited form, Packer is cited under the inventor name “ROBB RICHARD A.” While Robb is in fact a co-inventor of the invention, Packer is the first named inventor and thus, Examiner is using the name “Packer” when referring to this document. 

Regarding claim 1, Jago discloses: 
A real time imaging ("real-time imaging" Jago: Pg. 1, line 7) method ("diagnostic ultrasound system and method" Jago: Pg. 3, line 34) for generating an ultrasound image of an anatomical region having a volume ("capture the entire volume of the fetal heart and adjacent vessels" Jago: Pg. 2, lines 14-15), the method comprising: 

accessing a 3D model ("heart model data is that of a 3D anatomical mesh model of the fetal heart" Jago: Pg. 7, lines 12-13) which is a representation of the anatomical region ("Such a model represents the structure of the heart including its interior and exterior structure such as blood vessels and valves" Jago: Pg. 7, lines 17-19) and which defines the spatial extent of anatomy parts of the anatomical region ("From the relative orientation of desired planes in the model, the heart model provides information as to the relative orientations of other standard views in relation to the acquired reference plane" Jago: Pg. 4, lines 14-18);
adapting the 3D model to the image data ("registration is performed by an image registration processor 36, which receives ultrasound images of a fetal heart produced by the scan converter 26 and registers them with a corresponding plane of the heart model data" Jago: Pg. 7. lines 26-30); and
displaying volumetric information using the second quantity of ultrasound image data ("image is then stored in an image memory 28 from which it can be displayed on a display 38" Jago: Pg. 6, lines 26-28).
Jago remains silent on: 
using the adapted 3D model to perform processing of the image data thereby to generate a second, greater, quantity of ultrasound image data in respect of the anatomical region. 
However, in a similar invention in the same field of endeavor, Packer teaches a method for rendering medical images in real-time (Title), where a "high resolution heart model is registered with the acquired real-time images and used to produced dynamic, high resolution images for display during the medical procedure" (Abstract): 
model of the patient's heart" Packer: Pg. 9, lines 10-11) to perform processing of the image data thereby to generate a second, greater, quantity of ultrasound image data ("real-time imaging system 39 employs these real-time image frames along with an ECG signal from the patient to register the stored high resolution heart model 37. The registered high resolution model is then used to produce high resolution, large field of view images in real-time on the display 61" Packer: Pg. 14, lines 9-13) in respect of the anatomical region ("ultrasonic image data is input to a real-time imaging system 39 which uses the real-time ultrasound image data, the high resolution model of the patient's heart stored in memory 37 and an ECG signal from the patient to produce real-time images which are output through cable 60 to a display 61" Packer: Pg. 13, lines 7-11); and
displaying volumetric information using the second quantity of ultrasound image data ("displaying high resolution images during the medical procedure which employ the registered high resolution model image" Packer: Claim 1). 
	Furthermore, Fig. 5 of Packer’s disclosure depicts the configuration of the invention, and clearly shows the correspondence between the 3D model and the ultrasound image data. Thus, the limitation - using the adapted 3D model to perform processing of the image data thereby to generate a second, greater, quantity of ultrasound image data in respect of the anatomical region – is taught by Packer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system and method for acquiring standard views of the fetal heart simultaneously with real-time imaging disclosed by Jago, by including the method for rendering medical images in real-time as taught by Packer. One of ordinary skill in the art would have been motivated to make this modification because "a high resolution and large field of view image is presented, it is easy for the physician to identify the portion of the heart wall that requires treatment and to more accurately manipulate the ablation device into position" (Packer: Pg. 17, lines 2-4). 
	Regarding claim 2, the combination of Jago and Packer discloses: 
A method as claimed in claim 1, as described above. 
	Jago further discloses: 
wherein adapting the 3D model to the image data ("model of the target anatomy such as a heart model is then used to match the ultrasound image of the 4-chamber view with a corresponding 4-chamber view in the heart model" Jago: Pg. 4, lines 11-14) comprises:
from the image data, generating modified image data, without reference to the 3D model ("echo signals are then processed by an image processor 22 which performs digital filtering, B mode detection, and Doppler processing, and can also perform other signal processing such as harmonic separation, speckle reduction, and other desired image signal processing" Jago: Pg. 6, lines 9-14); and
adapting the 3D model to the modified image data ("registration is performed by an image registration processor 36, which receives ultrasound images of a fetal heart produced by the scan converter 26 and registers them with a corresponding plane of the heart model data" Jago: Pg. 7. lines 26-30).


Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jago in view of Packer, further in view of Murashita (US 2012/0053464 A1, hereinafter “Murashita”).

Regarding claim 3, the combination of Jago and Packer discloses: 
A method as claimed in claim 1, as described above. 
Jago remains silent on: 
the image data comprises a set of 2D slice images, 
and the second quantity of ultrasound image data comprises a 3D volumetric image with additional image data between the 2D slice images; or

and wherein the second quantity of ultrasound image data defines a 3D volumetric image of a greater, second resolution.
However, in a similar invention in the same field of endeavor, Murashita teaches an ultrasonic image processing apparatus (Title): 
the image data comprises a set of 2D slice images, 
and the second quantity of ultrasound image data comprises a 3D volumetric image with additional image data between the 2D slice images; or
the image data comprises a 3D volumetric image of a first resolution ("an original image in the form of a three-dimensional ultrasonic image is generated from volume data" Murashita: Abstract),
and wherein the second quantity of ultrasound image data defines a 3D volumetric image of a greater, second resolution ("the original image having low resolution is generated with a small number of rays, and then post processing is performed with respect to the original image to thereby form a display image having high resolution" Murashita: [0045]; “enhancing the image quality of a three-dimensional ultrasonic image” Murashita: [0002]).
	Based on the use of the term “or” in the current claim language, claim 3 only requires one of the two limitations to be fulfilled by the prior art. In other words, the prior art is only required to teach either ‘the image data comprises a set of 2D slice images, and the second quantity of ultrasound image data comprises a 3D volumetric image with additional image data between the 2D slice images’ or ‘the image data comprises a 3D volumetric image of a first resolution, and wherein the second quantity of ultrasound image data defines a 3D volumetric image of a greater, second resolution.’ Examiner respectfully submits that Murashita is being relied upon to teach the second of these two limitations, as indicated by the citations above. Examiner has nonetheless found an additional reference to teach the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system and method for acquiring standard views of the fetal heart simultaneously with real-time imaging disclosed by Jago, by including the ultrasonic image processing apparatus as taught by Murashita. One of ordinary skill in the art would have been motivated to make this modification "for enhancing the image quality of a three-dimensional ultrasonic image" (Murashita: [0002]). 

Regarding claim 4, the combination of Jago and Packer discloses: 
A method as claimed in claim 1, as described above. 
Jago remains silent on: 
wherein the adapting the 3D model to the image data comprises identifying anatomical boundaries between different regions, and
wherein the processing of the image data comprises processing data of the first quantity of ultrasound image data within the different regions.
However, in a similar invention in the same field of endeavor, Murashita teaches an ultrasonic image processing apparatus (Title): 
wherein the adapting the 3D model to the image data comprises identifying anatomical boundaries between different regions ("the contour of a tissue can be clarified" Murashita: [0015]; "there can be formed a three-dimensional ultrasonic image with an emphasized contour or a clarified contour" Murashita: [0052]), and
wherein the processing of the image data comprises processing data of the first quantity of ultrasound image data within the different regions ("by applying such directional interpolation processing to the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system and method for acquiring standard views of the fetal heart simultaneously with real-time imaging disclosed by Jago, by including the ultrasonic image processing apparatus as taught by Murashita. One of ordinary skill in the art would have been motivated to make this modification because "the contour is emphasized, as illustrated, so that image quality is enhanced" (Murashita: [0057]). 

Regarding claim 5, the combination of Jago and Packer discloses: 
A method as claimed in claim 1, as described above. 
Jago remains silent on: 
wherein the processing of the image data within the different regions comprises:
nearest neighbor interpolation; linear interpolation; or non-linear interpolation.
However, in a similar invention in the same field of endeavor, Murashita teaches an ultrasonic image processing apparatus (Title): 
wherein the processing of the image data ("linear interpolation processing" Murashita: [0009]) within the different regions comprises:
nearest neighbor interpolation; linear interpolation ("With the linear interpolation processing, it is possible to increase the apparent number of pixels and the resolution" Murashita: [0009]); or non-linear interpolation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system and method for acquiring standard views of the fetal heart simultaneously with real-time imaging disclosed by Jago, by including the ultrasonic 

Regarding claim 6, the combination of Jago and Packer discloses: 
A method as claimed in claim 1, as described above. 
Jago remains silent on: 
wherein the processing of the image data within the regions comprises:
interpolation based on ultrasound signal statistics in the spatial or anatomical neighborhood.
However, in a similar invention in the same field of endeavor, Murashita teaches an ultrasonic image processing apparatus (Title): 
wherein the processing of the image data ("general interpolation processing" Murashita: [0010]) within the regions comprises:
interpolation based on ultrasound signal statistics in the spatial or anatomical neighborhood ("conventional general interpolation processing references four, eight, or sixteen vicinity pixels existing around a noted pixel. In other words, in the conventional general interpolation processing, the range to be referenced extends equally in all directions around the noted pixel" Murashita: [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system and method for acquiring standard views of the fetal heart simultaneously with real-time imaging disclosed by Jago, by including the ultrasonic image processing apparatus as taught by Murashita. One of ordinary skill in the art would have been motivated to make this modification because "With the linear interpolation processing, it is possible to increase the apparent number of pixels and the resolution" (Murashita: [0009]).

Regarding claim 8, the combination of Jago and Packer discloses: 
the method of claim 1, as described above. 
Jago remains silent on: 
A computer program comprising computer program code means which is adapted, when said computer program is run on a computer, to implement the method of claim 1.
However, in a similar invention in the same field of endeavor, Murashita teaches an ultrasonic image processing apparatus (Title): 
A computer program comprising computer program code means ("an ultrasonic image processing program which is executed in an information processing apparatus" Murashita: [0020]) which is adapted, when said computer program is run on a computer ("an information processing apparatus is a computer which processes data transmitted from an ultrasonic diagnosis apparatus" Murashita: [0004]), to implement the method of claim 1 (as taught by the combination of Jago and Murashita).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system and method for acquiring standard views of the fetal heart simultaneously with real-time imaging disclosed by Jago, by including the ultrasonic image processing apparatus as taught by Murashita. One of ordinary skill in the art would have been motivated to make this modification "for enhancing the image quality of a three-dimensional ultrasonic image" (Murashita: [0002]). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jago in view of Packer, further in view of Napolitano et al. (US 2012/0083695 A1, hereinafter "Napolitano").

Regarding claim 7, the combination of Jago and Packer discloses: 

The combination of Jago and Packer remains silent on: 
wherein the processing of the image data comprises determining the location and characteristics of point scatterers and a convolution with a point spread function.
However, in a similar invention in the same field of endeavor, Napolitano teaches a method and apparatus for ultrasound imaging system (Title) that is “compatible with many other techniques used in ultrasound imaging" (Napolitano: [0108]): 
wherein the processing of the image data comprises determining the location ("the position of the point scatterer at (r, x)" Napolitano: [0067]) and characteristics of point scatterers ("received backscattered signal from the point scatterer, on a given receive element, will sample the transmit beam from unique spatial locations" Napolitano: [0038]) and a convolution with a point spread function ("assuming that linearity holds throughout the transmission, propagation, reception process, the pre-detected output sout( . . . ) can be found through the convolution of the round-trip point spread function with the region of interest" Napolitano: [0097]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system and method for acquiring standard views of the fetal heart simultaneously with real-time imaging disclosed by Jago, by including the method and apparatus for ultrasound imaging system as taught by Napolitano. One of ordinary skill in the art would have been motivated to make this modification because the "technique described is compatible with many other techniques used in ultrasound imaging" (Napolitano: [0108]) and is "an ultrasound imaging system to produce high quality images" (Napolitano: [0004]). 

Conclusion

Veronesi et al. (US 2018/0344290 A1, hereinafter “Veronesi”) teaches methods and systems for visualizing intersection information on ultrasound images (Abstract) that is particularly pertinent to one of the dependent claims. Based on the use of the term “or” in the current claim language, claim 3 only requires one of the two limitations to be fulfilled by the prior art. In other words, the prior art is only required to teach either ‘the image data comprises a set of 2D slice images, and the second quantity of ultrasound image data comprises a 3D volumetric image with additional image data between the 2D slice images’ or ‘the image data comprises a 3D volumetric image of a first resolution, and wherein the second quantity of ultrasound image data defines a 3D volumetric image of a greater, second resolution.’ Examiner respectfully submits that Murashita was relied upon to teach the second of these two limitations, as indicated by the citations included in the rejection of claim 3 in the 35 U.S.C. 103 rejection section of the present Office Action. Conversely, Veronesi is presently being made of record and is considered pertinent for the teaching of the other limitation of claim 3, as Veronesi teaches: 
the image data comprises a set of 2D slice images (“one or more 2D slice planes” Veronesi: [0002]), and the second quantity of ultrasound image data comprises a 3D volumetric image with additional image data between the 2D slice images (“A method, such as the method depicted in FIG. 2, for visualizing intersections between 2D image slices and the 3D ultrasound dataset may include generating a 3D model of a region of interest (ROI) to aid with visualizing the intersections” Veronesi: [0011], Fig. 2). 
Carolus et al. (US 2019/0142392 A1, hereinafter “Carolus”) teaches a medical ultrasound image processing device that discloses many of the limitations of independent claim 1. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793